     Case 8:20-cv-02008-ODW-JEM Document 16 Filed 04/06/21 Page 1 of 1 Page ID #:224



1

2                                                                           JS-6
3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                   )
11     JEVON RAMON SWINT,                          )    Case No. SACV 20-2008-ODW (JEM)
                                                   )
12                         Petitioner,             )
                                                   )    JUDGMENT
13                  v.                             )
                                                   )
14     JOSIE GASTELO,                              )
                                                   )
15                         Respondent.             )
                                                   )
16

17           In accordance with the Order Accepting Findings and Recommendations of United
18     States Magistrate Judge filed concurrently herewith,
19           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21     DATED: April 6, 2021
                                                             OTIS D. WRIGHT, II
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
